Case 1:19-cv-03347-RBJ-SKC Document 10 Filed 05/18/20 USDC Colorado Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 19-CV-03247-RBJ-SKC F 1 ED

UNITED STATES DISTRICT COURT
WYATT T. HANDY JR., DENVER, COLG2A50

MAY 18 2029

Plaintiff, JEFFREY P. GULvELL
CLERK

Vv. one,
CITY OF AURORA, et. al.,

Defendant.

 

MOTION FOR WAIVER OF SERVICE OF SUMMONS AND COMPLAINT

 

COMES NOW, Wyatt T. Handy Jr., Plaintiff pro se, respectfully moves this Court, to
issue its order, pursuant to Fed. R. Civ. P. Rule 4(d)(1), directing the Clerk of the United
States District Court for the Tenth Circuit Colorado, to send Defendants, or any other
agent authorized by appointment or by law to receive service of process, by first-class
mail or other reliable means, a request for Waiver of Service of the summons and

complaint. As grounds, Plaintiff states as follows:

1, On November 26, 2019, Plaintiff filed his Complaint and Application to Proceed
Without Prepaying Fees or Costs in the above captioned case. See Doc. No. 1 & 3.
2. On December 2, 2019, Plaintiffs Motion for Leave to Proceed In Forma Pauperis was

GRANTED, by Magistrate Judge Gordon P. Gallagher. Doc. No. 4.
Case 1:19-cv-03347-RBJ-SKC Document 10 Filed 05/18/20 USDC Colorado Page 2 of 4

3. Fed. R. Civ. P. Rule 4(d)(1), states in pertinent part, "An individual, corporation, or
association that is subject to service under Rule 4(e), (f), or (h) has a duty to avoid
unnecessary expenses of serving the summons. The plaintiff may notify such a
defendant that an action has been commenced and request that the defendant waive

service of a summons."

WHEREFORE, Plaintiff respectfully moves this Court, to issue it's Order, directing
the Clerk of the United States District Court for the Tenth Circuit Colorado, to send
Defendants, or any other agent authorized by appointment or by law to receive service
of process, by first-class mail or other reliable means, a request for Waiver of Service of

the summons and complaint.

Dated: May 15, 2020.

fo

 

 

W. T. Handy Jr.
P.O. Box 221531
Denver, Co. 80222
TY Case Etre esos FREI SKC Decument 10 Filed 05/18/20 USDC Colorado Page 3 of 4

CERTIFICATE OF MAILING

 

I hereby certify that on this 15th day of MAY 2020, A true and correct copy of the
foregoing attached PLAINTIFF'S MOTION FOR SERVICE OF SUMMONS AND
COMPLAINT BY THE UNITED STATES MARSHALLS SERVICE _was
deposited into the United States Mail, postage prepaid by First Class postage, addressed
to the following:

 

UNITED STATES DISTRICT COURT
901 19th Street
Denver, CO 80294

W.T. Handy Jr.
P.O. Box 221531
Denver, CO 80222
CaSO pe ntininnetnt inhaled hemlet tO Filed 05/18/20 USDC Colorado Page 4 of 4

uy

 

W.T. Handy av.
PO. 20x 221S3])
Denver CO 80227

 

n
oO

ma

< sie

BD 899200513162923 |

 

United States District Court
Go, iam Street
Denver, CO 80294

a tte stm, arene

RIES BG ay LAA ef fetta itp fp pial yield]

 

»,
Ae

HVE AK se

 

 
